DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendments of 09/30/2021 have been entered in full. Claims 136-155 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 136-155 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170360913 (Zhao) and US 20180244797 (Pulé).
Figure 1 of Zhao depicts a first heterodimer complex comprising an extracellular TGF-binding domain of TGFRII and an extracellular TGF-binding domain of TGFRI, which heterodimerize in the presence of TGF. The second complex in Figure 1 has the same extracellular TGF -binding domain pairs but the intracellular portions have been replaced with immune receptor intracellular signaling domains, such as IL12R1 and IL12R2. Thus, Zhao teaches the concept of instant claims 138 and 148, in which IL-12 signaling can be initiated by the binding of TGFto the extracellular domain of the fusion protein. Zhao teaches that this strategy can be used to bring other immune receptor intracellular domains under the control of TGF; several possible receptor intracellular domains are listed in [0006] and claim 3. Zhao does not however teach a fusion polypeptide comprising a polypeptide cleavage signal. Instead, the TGFR-IL-12R2- and TGFR-IL-12Rl-encoding genes were separately cloned into expression vectors, which were then simultaneously introduced into cells to achieve co-expression.
Pulé describes a chimeric cytokine receptor comprising (i) an exodomain which binds to a tumor secreted factor and (ii) a cytokine receptor endodomain (Abstract). This general structure is analogous to those of Zhao and the present claims, as it enables intracellular signaling by a cytokine receptor of choice to be regulated by binding of an extracellular factor of choice. Homodimeric and heterodimeric structures having exodomains which may bind to cell surface or soluble ligands and endodomains derived from different cytokine receptors are envisioned in FIGs 1-3 of Pulé. The exodomain may be engineered using scFvs from specific antibodies [0029][0052—0053] and the chimeric receptor may be advantageously co-expressed with chimeric antigen receptors [0040].  Figure 4 is a construct map comprising a first, second, and third polypeptide, each polypeptide comprising a transmembrane domain (e.g. CD28 transmembrane domain), and an immune receptor intracellular signaling domain (e.g. IL2R/ IL 7 chain). The polypeptides are separated by a polypeptide cleavage signal (2A self-cleaving peptide). Thus, Pulé demonstrates that: (a) a cleavage site enables multiple genes to be simultaneously co-expressed in a single vector; (b) inserting a cleavage site between corresponding dimers of a heterodimer encoded by a single strand of DNA enables the dimers to be co-expressed as separate entities at the surface of the cell; and (c) the cleavage site may be self-cleaving, such that when the polypeptide is produced, it is immediately cleaved into individual peptides without the need for additional steps/ activity.
One of skill in the art would be motivated to apply the advantageous features taught in Pulé to modify the Zhao method to provide for expression of heterodimer complexes comprising an extracellular TGF-binding domain of TGFRII and an extracellular TGF-binding domain of TGFRI, coupled to immune receptor intracellular signaling domains encoded in tandem separated by a polypeptide cleavage signal in a single expression vector as recited in instant claims 136-149, and to make embodiments further comprising and engineered antigen receptor as in claims 150-151. Both Pulé and Zhao teach that the analogous constructs should used to provide genetically modified cells for cell therapy as in claims 152-155. Therefore, the products and methods of claims 136-155 are prima facie obvious in view of the combined teachings of  Pulé and Zhao.
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C GAMETT. Ph.D., whose telephone number is (571)272-1853.  The examiner can normally be reached on M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 5712722911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL C GAMETT/Primary Examiner
Art Unit 1647